Case 1:20-cv-10622-UA Document 1-1 Filed 12/15/20 Page 1 of 3

1G; loin S. \ o\icR. C Nock Vt UL S Sable ay Nate ved
a Bors Drager Cai we hae |
ARE. "ek WEES Cet oe we east.

Wooten’ Yeeember BS Qo20

(" Conte AS : |
~ “ene eC Le kkeg (2. ou )
Wo Stel Coats > hy. Aven. ( AG m4 s)
“aN os A “ink © este OE ( 2.65)
rw ve eee Sst See CMa C Kes (%
mye” [ sicko al HOPeMS Deel AG ay, CC. J rye sf |
sh clot Py eet iY Lec gandavy é oa Os 2p »)
Veot' aes Mader 4
- “Neos sO , : Vows ds \\. Qo a oOWE -Lowteniis PAN D WS es pM hewn
Siw ek, Ce oo Aes \, wots Ae, Cy vA sya S04 rea’ Cag pe S: a bmp
SNOW Wn, ea. C; secs wns vshe sock’ Cy CANE ee pre es tle pact heey febey
w » Cogs pd WAC, prvi oh A Chu Ves Fancy Che ee ey ete, | or the |
wa Monde, of Awe pyran he Ga eho lee»
7 \ .
. 1 AD RIVE LAG be aes Aer a cue. { NO sedlad 4 od Cy ee. decumesyt>

. , \

oinderhy, (/

a my, 4 tenet ss . Sa _ NN
2

 
Case 1:20-cv-10622-UA Document 1-1 Filed 12/15/20 Page 2 of 3

Vea Yous emotes: = § . |
~Y AAS Pedron eet KA, Novo JED, Cac “pay a wl Pek pet Woah \
\e ie oh “ hs d. Volooana | : ” A
Une. del bonet iE 0 Cat ide £ rh Wve. | dyaled ha he S curve! part dees
Wat ~. che elo edt Gores ae dork ot Wee. (* ahs ro Level, | and , Conwrty
! os UNS ec we Ve, aa Co el re Ye Y. on | J . A
ar VW Hous Girl Vos: We, past fyap Dave Wey \ Vinny LL ‘fe a
setihocdly Vy asl, { Cand Unlavahal nt Wy re ENE A Laine Yes Leen We at
ae Woes Ao tnt cle Jnore a Unade.c Cok&C ‘ee Wwe OR Mec rk oh he 3 w -
Kren Met ty Wha Cashed ct Mert. Rec mite Or pe votend abe
: 4 (. a Al Cs sted gvnes. ( Loeitady | |
Ve. ney Ae € Claim, Cund aucitbaniks ‘ly, bn she he Whee S wet, upes nkenelenst
a Coa teed Cece egret. Seach. J PROS haus ~ Curved Feary S UGBIAL.
De as ex is > om fA rn 6Ce\e ¢ of {he Supreme boacs Lh ast
Ss shel a Covel oe ae Wet Les et. ( Co| Who o oe
“ernrncimen?’ iS Ni ied honed | ered D lab elect OSs “bk b be lee
Ven Commitereal 18 dasect pet cn Width eund. uk cement at
four Lion, ae Ch UGG, eval) ok’ | der Veh S thee {ih i, Maret coe yen. Gand Lag
CATE re cat fe Bese yghs Cy V fot Lol (rshasinor it Lotte A . $69 fence. |
f ve, Bod Gad hal® ears be eleven tard
who lec anck ok Vat TL Vly Pron 4 &W Cone hs Gy. corel erence,
treet Of [ dente hp ont CADE Gan Re wy Guryed Ce kee ary al Pe hy he ak
ath \weut AL pacers chy EN Vad) Ge. Vrvila be SS POS Co ees, we
A Was WhO Say A Gor sch Vay Yew, Cuneadynen {ec ~ oF be ls nsf Liha Ue 7
Case 1:20-cv-10622-UA Document 1-1 Filed 12/15/20 Page 3 of 3

OES the ole |: Sdadec led ys

red Ironna hus fic Feel C roand® ( (A WAS Su Oe ne Lae LS,
i yell a S alter IL eel AS me posh. | (V\- eenorcanch AVY | (ar Hain Mi
re sthanel Cora Me rront® my UA Shue kh, e aha nce’ leo CS, owl a Sup phdrront,
ihe ugg vals 5 Whecl herein. Vo € zova els grou falgele
“ dclaaeloet of Cpe Lua e cpp! Pecin dee Cane Hlegnnre -
as RAS ard Conardes al. Aye rege , ely Nyc, Deleh Gy\-

"4

: ‘

 
